J. S67043/14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
                                            :
C.J. ADAMS,                                 :
                                            :
                          Appellant         :     No. 929 WDA 2014


               Appeal from the Judgment of Sentence May 7, 2014
                In the Court of Common Pleas of Jefferson County
                Criminal Division No(s).: CP-33-CR-0000399-2012

BEFORE: DONOHUE, MUNDY, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                      FILED DECEMBER 2, 2014

         Appellant, C.J. Adams, appeals from the judgment of sentence

entered in the Jefferson County Court of Common Pleas following a

revocation of her probation.      On appeal, she challenges the discretionary

aspects of her sentence. We affirm.

        The facts underlying her conviction are unnecessary to our disposition.

On February 4, 2013, Appellant pleaded guilty to corruption of minors and

was sentenced to, inter alia, five years’ probation, make restitution, and

complete sexual offender treatment. While on probation, the court issued a

detainer on April 15, 2014, which asserted Appellant violated her probation.



*
    Former Justice specially assigned to the Superior Court.
J. S67043/14


On April 24, 2014, the Commonwealth charged Appellant with technical

violations of her probation, including failure to stay at an approved

residence, failure to make restitution, and failure to complete sex offender

treatment. Appellant, represented by counsel, waived a Gagnon I hearing

and admitted to the above violations. Order, 5/1/14.

        After reviewing a pre-sentence investigation report, the court formally

revoked Appellant’s probation and resentenced her on May 7, 2014, to

eighteen months to seven years’ imprisonment. On May 21, 2014, at 1:07

p.m.,    the     court    docketed    Appellant’s   nunc   pro   tunc   motion   for

reconsideration of sentence.         The court denied Appellant’s motion at 1:21

p.m. Appellant filed a timely notice of appeal on June 6, 2014, and timely

filed a court-ordered Pa.R.A.P. 1925(b) statement.

        Appellant raises the following issue:

           Whether the trial court abused its discretion when it
           revoked Appellant’s county-level probation and re-
           sentenced her to serve a sentence of incarceration in a
           state correctional institution for a minimum of eighteen
           (18) months to a maximum of seven (7) years with credit
           for time served for [A]ppellant’s violation of probation.

Appellant’s Brief at 3. Appellant argues that the sentence is unreasonable

and the court failed to justify its sentence adequately. We hold Appellant is

due no relief.

        “[T]he scope of review in an appeal following a sentence imposed after

probation revocation is limited to the validity of the revocation proceedings

and     the    legality   of   the   sentence   imposed    following    revocation.”


                                          -2-
J. S67043/14


Commonwealth v. Infante, 888 A.2d 783, 790 (Pa. 2005) (citation

omitted).   “[I]t is now accepted that it is within our scope of review to

consider challenges to the discretionary aspects of an appellant’s sentence in

an appeal following a revocation of probation.”          Commonwealth v.

Ferguson, 893 A.2d 735, 737 (Pa. Super. 2006).

         [T]he reason for revocation of probation need not
         necessarily be the commission of or conviction for
         subsequent criminal conduct. Rather, this Court has
         repeatedly acknowledged the very broad standard that
         sentencing courts must use in determining whether
         probation has been violated:

            A probation violation is established whenever it is
            shown that the conduct of the probationer indicates
            the probation has proven to have been an ineffective
            vehicle to accomplish rehabilitation and not sufficient
            to deter against future antisocial conduct.

         Furthermore, when the basis for revocation arises from the
         advent of intervening criminal conduct, a VOP hearing may
         be held prior to any trial arising from such criminal
         conduct.

Infante, 888 A.2d at 791 (citations omitted).

            To be reviewed on the merits, a challenge to the
         discretionary aspects of sentence must raise a substantial
         question that the sentence imposed is not appropriate. A
         substantial question is raised when the appellant advances
         a “colorable argument” that the sentence was either
         “inconsistent with a specific provision of the Sentencing
         Code” or “contrary to the fundamental norms which
         underlie the sentencing process.” This Court determines
         whether an appellant has raised a substantial question by
         examination of the appellant’s concise statement of the
         reasons relied upon for allowance of appeal, which must be
         included in the appellant’s brief, pursuant to Pennsylvania
         Rule of Appellate Procedure 2119(f). If a Rule 2119(f)
         statement is not included in the appellant’s brief and the


                                     -3-
J. S67043/14


         appellee objects to the omission, then this Court is
         precluded from reviewing the merits of the appellant’s
         claim.

Commonwealth v. Faulk, 928 A.2d 1061, 1071-72 (Pa. Super. 2007)

(citations omitted).

         [T]he Rule 2119(f) statement must specify where the
         sentence falls in relation to the sentencing guidelines and
         what particular provision of the Code is violated (e.g., the
         sentence is outside the guidelines and the court did not
         offer any reasons either on the record or in writing, or
         double-counted factors already considered). Similarly, the
         Rule 2119(f) statement must specify what fundamental
         norm the sentence violates and the manner in which it
         violates that norm (e.g., the sentence is unreasonable or
         the result of prejudice because it is 500 percent greater
         than the extreme end of the aggravated range.).

Commonwealth v. Googins, 748 A.2d 721, 727 (Pa. Super. 2000) (en

banc).

      Instantly, Appellant has included the following Rule 2119(f) statement

in her brief, which we reproduce in its entirety as follows:

         The reasons relied on for allowance of appeal with respect
         to the discretionary aspects of the sentence are that the
         sentence was manifestly unreasonable under the
         circumstances of the case and the probation violation, and
         that the [c]ourt’s reasons for the sentence did not justify
         the severity.

Appellant’s Brief at 5. Appellant’s Rule 2119(f) statement does not comply

with all of the requirements set forth by the Googins Court, but because the

Commonwealth has not objected to its deficiencies, we decline to find

waiver. See Googins, 748 A.2d at 727; cf. Faulk, 928 A.2d at 1071-72.

Appellant, however, does assert her sentence was inconsistent with the


                                     -4-
J. S67043/14


fundamental norms that underlie the sentencing process.        See Googins,

748 A.2d at 727.

      With respect to the merits, after careful review of the record, the

parties’ briefs, and the decision of the Honorable John H. Foradora, we affirm

on the basis of the trial court’s opinion. See Trial Ct. Op., 7/7/14, at 1-2

(holding Appellant poses continuing threat to children of community given

her failure to complete sex offender treatment).     We therefore affirm the

judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/2/2014




                                    -5-
Circulated 11/05/2014 10:44 AM
Circulated 11/05/2014 10:44 AM